Citation Nr: 0909597	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which determined that new and material 
evidence had not been submitted to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death.

The Board notes that the appellant had requested a personal 
hearing to be held before a Decision Review Officer at her 
local RO; however, she subsequently withdrew her request in 
June 2007.  As such, there are no outstanding hearing 
requests of record.

The matter was previously before the Board in October 2008; 
however, the matter is still not ready for appellate 
disposition.  Therefore, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the matter was previously 
before the Board in October 2008.  At that time, the Board 
determined that additional notice and evidentiary development 
was necessary.  As the remand orders of the Board were not 
complied with, further remand is mandated due to the RO's 
failure to follow the directives in the Board's remand.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In this regard, the RO was instructed to comply with the 
notice requirements in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought (i.e. service 
connection).  In that regard, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

The Board previously found that the letter sent to the 
appellant in January 2006, which simply informed her to 
submit medical evidence that showed that the Veteran's 
"service connected conditions caused or contributed to the 
Veteran's death," was deficient.  See Board Remand dated 
October 20, 2008.  Pursuant to Board Remand, the RO issued a 
letter to the appellant in November 2008.  The letter failed 
to provide the required Kent notice (i.e. the type of 
evidence which would be new and material based on the reasons 
for the prior denial).  

The appellant has set forth multiple theories of entitlement, 
to include post-traumatic stress disorder and exposure to 
Agent Orange, which led to the multiple organ failure causing 
the Veteran's death.  The failure to provide notice of what 
constitutes material evidence would generally be the type of 
error that has the natural effect of producing prejudice 
because it would constitute a failure to provide the 
appellant notice of a key element of the evidence necessary 
to substantiate her claim to reopen.  Id. at 10.  Without 
such notice, the appellant is deprived of an opportunity to 
participate in the adjudication process because she did not 
know what evidence was needed to reopen her claim.  Id.  
Thus, remand is required.

Accordingly, this case must again be remanded to effectuate 
the evidentiary development necessary to fully and fairly 
adjudicate the appellant's claim.  The RO/AMC is directed to 
the specific development instructions delineated in the 
numbered paragraphs below.  

1.  The RO must review the appellant's 
claims file, and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the appellant's 
previously denied claim of entitlement to 
service connection for the cause of the 
Veteran's death.  The notice should 
inform the appellant that her claim was 
previously denied in April 1996 and 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
for the cause of the Veteran's death that 
were found insufficient in the previous 
denial, as outlined by the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

2.  The RO should also give the appellant 
another opportunity to present 
information and/or evidence pertinent to 
the claim on appeal, to include providing 
new VA Forms, VA 21-4142, Authorization 
and Consent to Release Information to VA, 
from the following previously identified 
providers: Dr. PS and Dr. MD in Orlando, 
Florida; Dr CR in Roselle, New Jersey; 
Dr. JK in Elizabeth, New Jersey; Dr. IS 
in Kissimmee, Florida; and Elizabeth 
General Hospital, St. Elizabeth's 
Hospital, and Orlando Regional Medical 
Center.  The agency of original 
jurisdiction should take efforts to 
obtain any identified documents 
available.  All responses to the request 
for records must be clearly delineated in 
the claims folder.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

4.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

